Title: Orders, 24–26 October 1756
From: Washington, George
To: 



Chatham.
[24, 25, 26 October 1756]Winchester, Sunday 24th October 1756.


 

Fort-Cumberland.
Winchester, Monday 25th October, 1756.


 


Wiltshire.
Winchester, Tuesday 26th October 1756.

The workmen on the Fort are to continue henceforth, ’till retreat beating every night. The Quarter-master is to deliver Blankets for each Sentry that is kept out at night: which are to be given to each relief, and taken care of for that purpose.
